FILED
                              NOT FOR PUBLICATION                           NOV 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FREDY ANTONIO ESPINOZA,                           No. 08-73101

               Petitioner,                        Agency No. A094-316-781

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Fredy Antonio Espinoza, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, see Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and we deny in part and dismiss

in part the petition for review.

      The BIA did not abuse its discretion by denying Espinoza’s motion to

reopen on the ground that he failed to demonstrate the evidence he submitted was

material and previously unavailable. See 8 C.F.R. § 1003.2(c)(1).

      We lack jurisdiction to consider Espinoza’s challenge to the adverse

credibility finding contained in the agency’s prior orders because this petition for

review is not timely as to those orders. See Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-73101